DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
2.	The 11/09/2021 response includes: (a) the drawings are currently amended; (b) the abstract is currently amended; (c) the specification is currently amended; (d) claims 1, 5, 9, 11, 18 and 20 are currently amended; and (e) the grounds for rejection set forth in the 09/10/2021 office action are traversed.  Claims 1, 5, 9, 11, 18 and 20 are currently pending and an office action follows:
Response to Arguments
3.	Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive.  
	The drawing amendments obviate some of the drawing objections, however there are still limitations that are not shown in the figures.  Thus applicant needs to specifically rebut this finding by specifically pointing out where these limitations are shown in the figures1, and if they are not already shown, then to either amend the figures to include these limitations or to amend the claims to remove these limitations.  Also, while applicant amended the specification to include “FIG. 1A” this figure is not shown in the drawings
	As for the claims, there are new objections and two new rejections each of which is based on a limitation that is indefinite.  If these claim issues are overcome, then all of 
Drawing Objections
4.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show FIG. A1 as described in paragraph [0037] of the 11/09/2021 filed specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as "amended."  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, while no new matter should be 2:
(i)	Claim 1’s following limitations: “the plurality of signal lines are used for transmitting a test signal…the plurality of transmission line groups…for transmitting the test signal by the plurality of signal lines to the corresponding plurality of switch groups…the test signal is used for performing a test on a corresponding first pixel and the second pixel by the plurality of switch groups, or the test signal is used for preforming a test on the corresponding first pixel or the second pixel by the plurality of switch groups; the plurality of signal lines comprise a first signal line used for transmitting a first test signal; a second signal line used for transmitting a second test signal; and a third signal line used for transmitting a third test signal; wherein, the first signal and the third signal are used for performing a performance test on the first pixel, the second signal and the third signal are used for performing a performance test on the second pixel; the input terminal of the first switch is used for transmitting the first test signal of the first signal line, the input terminal of the second switch issued for transmitting the second test signal of the second signal line; and the control terminal of the first switch is used for transmitting the third test signal of the third signal line…the control terminal of the second switch is used for transmitting the third test signal of the third signal line…the output terminal of the first switch is used for outputting a corresponding test signal to the corresponding first pixel…the output terminal of the second switch is used for outputting a corresponding test signal to a corresponding second pixel…a first transmission line…for transmitting the first test signal of the first signal line to the switch groups in the odd column…a second transmission line…for 
(ii)	Claim 5’s following limitations: “performing a performance test on corresponding two first pixels by using the first test signal and the third test signal…performing a performance test on corresponding two second pixels by using the first test signal and the third test signal”, as none of the figures depict test signals for performing a test on pixels.
(iii)	Claim 11’s following limitations: “the plurality of signal lines are used for transmitting a test signal…the corresponding plurality of switch groups for transmitting the test signal by the plurality of signal lines to the corresponding plurality of switch groups…the test signal is used for performing a test on a corresponding first pixel and the second pixel by the plurality of switch groups, or the test signal is used for performing a test on the corresponding first pixel or the second pixel by the plurality of switch groups…a first signal line used for transmitting a first test signal; a second signal line used for transmitting a second test signal; and a third signal line used for transmitting a third test signal; wherein, the first signal and the third signal are used for performing a performance test on the first pixel, the second signal and the third signal are used for performing a performance test on the second pixel…the input terminal of the first switch used for transmitting the first test signal of the first signal line, and the input terminal of the second switch is used for transmitting the second test signal of the 
(iv)	Claim 18’s following limitations: “the output terminal of the first switch of the switch groups…used for performing a performance test on the corresponding first pixel by the first test signal and the third test signal; and the output terminal of the second switch of the switch groups…used for performing a performance test on the corresponding second pixel by using the second test signal and the third test signal”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure 
Claim Objections
6.	Claims 1, 5, 9, 11, 18 and 20 are objected to because of the following informalities:  
Claim 1 at line 22 needs to be changed from “a first signal line used for” to “a first signal line is used for” to be grammatically correct.  Appropriate correction is required.  This objection applies to claims 5 and 9 that depend upon claim 1. 
Claim 1 at line 23 needs to be changed from “a second signal line used for” to “a second signal line is used for” to be grammatically correct.  Appropriate correction is required.  This objection applies to claims 5 and 9 that depend upon claim 1.  
Claim 1 at line 23 needs to be changed from “a third signal line used for” to “a third signal line is used for” to be grammatically correct.  Appropriate correction is required.  This objection applies to claims 5 and 9 that depend upon claim 1.
	Claim 1 at lines 34-35 needs to change “the input terminal and the output 
Claim 1 at lines 45-46 needs to change “to the a switch groups in an odd column” to “switch groups in an odd column” to correct the grammar and a lack of antecedent basis issue.  This would provide proper antecedent basis for “the switch groups in the odd column” in claim 1 at lines 49-53.  Appropriate correction is required.  This objection applies to claims 5 and 9 that depend upon claim 1.
Claim 1 at lines 46-47 needs to change “to the a switch groups in an even column” to “switch groups in an even column” to correct the grammar and a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 5 and 9 that depend upon claim 1.  
Claim 1 at lines 55-56 needs to change “the corresponding input terminal of the switch groups in the even column” to “a corresponding input terminal of the switch groups in the even column” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 5 and 9 that depend upon claim 1.
Claim 5 at lines 3-4 needs to change “used for performing a performance test” to “are used for performing a performance test” to be grammatically correct.  Appropriate correction is required.  
Claim 5 at lines 7-8 needs to change “used for performing a performance test” to “are used for performing a performance test” to be grammatically correct.  Appropriate 
Claim 11 at line 30 needs to change “the first switch used for” to “the first switch is used for” to be grammatically correct.  Appropriate correction is required.  This objection applies to claims 18 and 20 that depend upon claim 11.
Claim 11 at line 33 needs to change “the first switch used for” to “the first switch is used for” to be grammatically correct.  Appropriate correction is required.  This objection applies to claims 18 and 20 that depend upon claim 11.
Claim 11 at lines 34-35 needs to change “the input terminal and the output terminal of the corresponding first switch” to “an input terminal and an output terminal of a corresponding first switch” to correct lack of antecedent basis issues.  Appropriate correction is required.  This objection applies to claims 18 and 20 that depend upon claim 11.
Claim 11 at line 35 needs to change “the second switch used for” to “the second switch is used for” to be grammatically correct.  Appropriate correction is required.  This objection applies to claims 18 and 20 that depend upon claim 11.
Claim 11 at lines 35-36 needs to be change “the control terminal of the second switch used for transmitting the third test signal of the third signal line” to “the control terminal of the second switch is used for transmitting the third test signal of the third signal line”.  Appropriate correction is required.  This objection applies to claims 18 and 20 that depend upon claim 11.
Claim 11 at lines 36-37 needs to change “the input terminal and the output terminal of the corresponding second switch” to “an input terminal and an output terminal of a corresponding second switch” to correct lack of antecedent basis issues.  
Claim 11 at lines 41-42 needs to change “the corresponding second pixel” to “a corresponding second pixel” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 18 and 20 that depend upon claim 11.
Claim 11 at lines 45-46 needs to change “the first switch of the corresponding switch groups” to “a first switch of the corresponding switch groups” to correct a lack of antecedent basis issue.  This would provide proper antecedent basis for “the first switch of the corresponding switch groups” in claim 11 at line 49.  Appropriate correction is required.  This objection applies to claims 18 and 20 that depend upon claim 11.
Claim 11 at line 51 needs to change “the second switch of the corresponding switch groups” to “a second switch of the corresponding switch groups” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 18 and 20 that depend upon claim 11.  
Claim 18 at lines 2-3 needs to change “the first pixel of the corresponding pixel groups” to “a first pixel of corresponding pixel groups” to fix lack of antecedent basis issues.  Appropriate correction is required.
Claim 18 at lines 5-6 needs to change “the second pixel of the corresponding pixel groups” to “a second pixel of corresponding pixel groups” to fix lack of antecedent basis issues.  Appropriate correction is required.
Claim 18 at line 6 needs to be changed from “used for performing” to “is used for performing” to be grammatically correct.  Appropriate correction is required.
Claim Rejections – 35 USC §112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More particularly, claim 9 at line 2 includes the limitation “the control terminal”, however it is unclear which control terminal is being referred to here (i.e., the control terminal of the first switch referred to in claim 1 at lines 26-27, the control terminal of the second switch referred to in claim 1 at lines 26-27, one of the two corresponding control terminals of the switch groups in the odd column referred to in claim 1 at lines 50-51, or one of the two corresponding control terminals of the switch groups in the even column referred to in claim 1 at lines 57-58.  Appropriate correction is required.
9.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
More particularly, claim 20 at line 2 includes the limitation “the control terminal”, however it is unclear which control terminal is being referred to here (i.e., the control terminal of the first switch referred to in claim 11 at lines 28-29, the control terminal of 
Potentially Allowable Subject Matter
10.	In the event that the above objections to claims 1, 5, 11 and 18 are overcome, then these claims would be allowed.  Also, if the objections to claims 9 and 20 and the grounds of rejection for claims 9 and 20 are overcome, then these claims would be allowed.
Reasons for Allowance
11.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 1 identifies the distinct features: “the plurality of first transmission line groups(FIG. 2: 1031) are oppositely disposed to the a switch groups(FIG. 2: 102) in an odd column, the plurality of second transmission line groups(FIG. 2: 1032) are oppositely disposed to the a switch groups(FIG. 2: 102) in an even column;
the plurality of first transmission line groups(FIG. 2: 1031) comprises a first transmission line(FIG. 2: 10311) connected to the first signal line(FIG. 2: 1011) and a corresponding input terminal of the switch groups(FIG. 2: 102) in the odd column for transmitting the first test signal of the first signal line(FIG. 2: 1011) to the switch groups(FIG. 2: 102) in the odd column;
a second transmission line(FIG. 2: 10312) connected to the third signal line(FIG. 2: 1013) and the two corresponding control terminals(FIG. 2: 1027, 1028)  of the switch groups(FIG. 2: 102) in the odd column, for transmitting the third test signal of the third signal line(FIG. 2: 1013) to the switch groups(FIG. 2: 102) in the odd column;
the plurality of second transmission line groups(FIG. 2: 1032) comprise a third transmission line(FIG. 2: 10321) connected to the second signal line(FIG. 2: 1012) and the corresponding input terminal(FIG. 2: 1023) of the switch groups(FIG. 2: 102) in the even column for transmitting the second test signal of the second signal line(FIG. 2: 1012) to the switch groups(FIG. 2: 102) in the even column; and
a fourth transmission line(FIG. 2: 10322) connected to the third signal line(FIG. 2: 1013) and the two corresponding control terminals(FIG. 2: 1027, 1028) of the switch groups(FIG. 2: 102) in the even column for transmitting the third test signal of the third signal line(FIG. 2: 1013) to the switch groups(FIG. 2: 102) in the even column”, with all other limitations as claimed.
China Patent Pub. No. CN208621887 U to Yang and U.S. Patent Pub. No. 2009/0045732 A1 to Kwak et al. (“Kwak”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  
	 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
        
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

More specifically as to claim 1, Yang discloses a display panel(10)(Fig. 5 or Fig. 6; p 7, especially – “Referring to Fig. 5, the array base Plate 10”, p 9, especially – “Fig. 5’s On the basis of, referring to Fig. 6”), comprising a display area(102)(Fig. 5 or Fig. 6; p 7, especially – “viewing area 102”; p 8, especially – “viewing area 102 can be display panel region having a display function”) and a non-display area(101)(Fig. 5 or Fig. 6; p 7, especially – “non-display area 101”) disposed around the display area(102)(Fig. 5 or Fig. 6; p 7, especially – “viewing area 102”; p 8, especially – “viewing area 102 can be display panel region having a display function”);
the non-display area(101)(Fig. 5 or Fig. 6; p 7, especially – “non-display area  comprising a test circuit(104)(Fig. 5 or Fig. 6; p 7, especially – “test circuit 104”), the test circuit(104)(Fig. 5 or Fig. 6; p 7, especially – “test circuit 104”) comprising a plurality of signal lines(105, 106)(Fig. 5 or Fig. 6; p 7, especially – “first p-wire 106…second p-wire 105”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”) disposed in parallel with each other along a first direction(vertical direction)(Fig. 5 or Fig. 6: 105, 106; p 7, especially – “first p-wire 106…second p-wire 105”), the plurality of signal lines(105, 106)(Fig. 5 or Fig. 6; p 7, especially – “first p-wire 106…second p-wire 105”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”) are used for transmitting a test signal(Fig. 5 or Fig. 6: 105, 106; p 7, especially – “first p-wire 106…second p-wire 105”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”);
a plurality of switch groups(pairs of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) disposed in a same row along a second direction(horizontal direction)(Fig. 5 or Fig. 6: pairs of 1071; p 7, especially – “Test cell 107 includes multiple test switches 1071”), each of the plurality of switch groups(pairs of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) is in sequence disposed as a first switch(left switch 1071 of each  and a second switch(right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) along the second direction(horizontal direction), the first switch(left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) and the second switch(right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) are disposed parallel with each other (Fig. 5 or Fig. 6: p 7, especially – “Test cell 107 includes multiple test switches 1071” – see pair of switches 1071 shown in edited Fig. 6 below) and in a same row along the second direction(horizontal direction)(FIG. 5; p 7, especially – “Test cell 107 includes multiple test switches 1071” – see pair of switches 1071 shown in edited Fig. 6 below), wherein the second direction(horizontal direction) and the first direction(vertical direction) are perpendicular to each other(horizontal and vertical directions);
a plurality of transmission line groups(group of lines that make up each of 1081 and 1082 directly below the plurality of switch groups shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 9, especially – “108- signal lead includes the first cabling 1081 and the second cabling 1082”) disposed opposite to corresponding plurality of switch groups(pairs of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071” – the multiple pairs of lines that make up each of 1081 and 1082 are disposed opposite to the pairs of , and the plurality of transmission line groups(group of lines that make up each of 1081 and 1082 directly below the plurality of switch groups shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 9, especially – “108- signal lead includes the first cabling 1081 and the second cabling 1082”) are connected to the plurality of signal lines(105, 106)(Fig. 5 or Fig. 6; p 7, especially – “first p-wire 106…second p-wire 105”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each line of the plurality of transmission line groups {Fig. 5 or Fig. 6: lines that make up 1081 and 1082} is either directly connected or coupling connected to one of the signal lines {Fig. 5 or Fig. 6: 105 and 106}) and the corresponding plurality of switch groups(pairs of 1071)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071” – each line of the plurality of transmission line groups {Fig. 5 or Fig. 6: multiple pairs of lines that make up each of 1081 and 1082} is directly connected to a switch in the plurality of switch groups {pairs of switches 1071 shown in edited Fig. 6 below}) for transmitting the test signal (Fig. 5 or Fig. 6: 105, 106; p 7, especially – “first p-wire 106…second p-wire 105”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”) by the plurality of signal lines(105, 106)(Fig. 5 or Fig. 6; p 7, especially – “first p-wire 106…second p-wire 105”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”) to the corresponding plurality of switch groups(pairs of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”); and
the display area(102)(FIG. 5; p 7, especially – “viewing area 102”; p 8, especially – “viewing area 102 can be display panel region having a display function”);
the plurality of signal lines(105, 106)(Fig. 5 or Fig. 6: 105, 106; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”) comprise a first signal line(105)(Fig. 5 or Fig. 6: p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”) used for transmitting a first test signal(Fig. 5 or Fig. 6: 105, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”); a second signal line(106)(Fig. 5 or Fig. 6: p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”) used for transmitting a second test signal (Fig. 5 or Fig. 6: 106, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test ,
the first switch(left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) and the second switch(right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) both comprise an input terminal (Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below includes an input terminal and an output terminal), an output terminal (Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below includes an input terminal and an output terminal) and a control terminal (Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below includes a control terminal), wherein the first switch(left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) and the second switch(right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) share the same input terminal (Fig. 5 or Fig. 6; p 7, especially – “test switch 1071” - each left and right switches 1071 of each pair of switches 1071 shown in edited Fig. 6 below share a same input terminal shown as 1081 or 1082 connecting the two input terminals of these switches together via wiring), the input terminal of the first switch(left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) is used for transmitting the first test signal of the first signal line (Fig. 5 or Fig. 6: 105, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes an input terminal for transmitting a test signal from the first signal line {Fig. 5 or Fig. 6: 105}), the input terminal of the second switch(right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) is used for transmitting the second test signal of the second signal line 
when the input terminal and the output terminal of the first switch(left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) are conductive, the output terminal of the first switch(left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) is used for outputting a corresponding test signal (Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes an input terminal and an output terminal), when the input terminal and the output terminal of the second switch(right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple  are conductive, the output terminal of the second switch(right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) is used for outputting the corresponding test signal (Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes an input terminal and an output terminal);
the plurality of transmission line groups(groups of lines that make up 1081 and 1082 directly below the plurality of switch groups shown in edited Fig. 6 above)(Fig. 5 or Fig. 6; p 9, especially – “108- signal lead includes the first cabling 1081 and the second cabling 1082”) comprise a plurality of first transmission line groups(pairs of lines that make up each 1081 directly below the plurality of switch groups shown in edited Fig. 6 above)(Fig. 5 or Fig. 6; p 9, especially – “108- signal lead includes the first cabling 1081 and the second cabling 1082”) and a plurality of second transmission line groups(pairs of lines that make up each of 1082 directly below the plurality of switch groups shown in edited Fig. 6 above)(Fig. 5 or Fig. 6; p 9, especially – “108- signal lead includes the first cabling 1081 and the second cabling 1082”) disposed alternately in parallel (pairs of lines that make up each of 1081 and 1082 directly below the plurality of switch groups shown in edited Fig. 6 above)(Fig. 5 or Fig. 6; p 9, especially – “108- signal lead includes the first cabling 1081 and the second cabling  along the second direction(horizontal direction).

    PNG
    media_image4.png
    792
    807
    media_image4.png
    Greyscale

Yang does not expressly disclose the display area comprises a plurality of pixel groups disposed in parallel with each other along the second direction, each of the plurality of pixel groups is in sequence disposed as a first pixel and a second pixel, the first pixel and the second pixel are disposed in parallel with each other along the second direction; the test signal is used for performing a test on a corresponding first pixel and the second pixel by the plurality of switch groups, or the test signal is used for performing a test on the corresponding first pixel or the second pixel by the plurality of switch groups; and a third signal line used for transmitting a third test signal; wherein, the first signal and the third signal are used for performing a test on the first pixel, the second signal and the third signal are used for performing a performance test on the second pixel; and a control terminal between the input terminal and the output terminal; and the control terminal of the first switch is used for transmitting the third test signal of the third signal line, to control the conduction between the input terminal and the output terminal of the corresponding first switch, the control terminal of the second switch used for transmitting the third test signal of the third signal line, to control conduction between the input terminal and the output terminal of the corresponding second switch; when the input terminal and the output terminal of the first switch are conductive, the output terminal of the first switch is used for outputting a corresponding test signal to the corresponding first pixel, when the input terminal and the output terminal of the second switch are conductive, the output terminal of the second switch is used for outputting a corresponding test signal to a corresponding second pixel.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Kwak discloses the display area (FIG. 4; ¶0036) comprises a plurality of pixel groups(pairs of circles in each row, e.g., 1st & 3rd; 4th & 6th )(FIG. 4; ¶0037 – circles represents pixels each of which includes an organic light emitting diode) disposed in parallel with each other along the second direction(horizontal direction)(FIG. 4; ¶0037), each of the plurality of pixel groups(pairs of circles in each row, e.g., 1st & 3rd; 4th & 6th)(FIG. 4; ¶0037 – circles represents pixels each of which includes an organic light emitting diode) is in sequence disposed a first pixel(1st, 4th circles in each row)(FIG. 4; ¶0037 – circles represents pixels each of which includes an organic light emitting diode) and a second pixel(3rd, 6th circles in each row)(FIG. 4; ¶0037), the first pixel(1st, 4th circles in each row)(FIG. 4; ¶0037 – circles represents pixels each of which includes an organic light emitting diode) and the second pixel(3rd, 6th circles in each row)(FIG. 4; ¶0037) are disposed in parallel with each other along the second direction(horizontal direction)(FIG. 4: pairs of circles in each row, e.g., 1st & 3rd; 4th & 6th; ¶0037); the test signal(gate signal applied to transistors M1 to M3m)(FIG. 4; ¶0069) is used for performing a test on the corresponding first pixel(1st, 4th circles in each row)(FIG. 4; ¶¶0037, 0069, 0071, 0072, especially – “the inspection signals…can be supplied at different times…and can be concurrently supplied”) and the second pixel(3rd, 6th circles in each row)(FIG. 4; ¶¶0037, 0069, 0071, 0072, especially – “the inspection signals…can be supplied at different times…and can be concurrently supplied”) by the plurality of switch groups(pairs of adjacent switches M1 to M3m, e.g., 2nd & 3rd, 5th & 6th)(FIG. 4; ¶0069, 0071-0072), or the test signal(gate signal applied to transistors M1 to M3m)(FIG. 4; ¶0069) is used for performing a test on the corresponding first pixel(1st, 4th circles in each row)(FIG. 4; ¶¶0037, 0069, 0071, 0072, especially – “the inspection signals…can be supplied at different times…and can be concurrently supplied”) or the second pixel(2nd, 5th circles in each row)(FIG. 4; ¶¶0037, 0069, 0071, 0072, especially – “the inspection signals…can be supplied at  by the plurality of switch groups(pairs of adjacent switches M1 to M3m, e.g., 2nd & 3rd, 5th & 6th)(FIG. 4; ¶0069, 0071-0072); and a third signal line used for transmitting a third test signal (FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286; ¶0069); and a control terminal between the input terminal and the output terminal (FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069);
and the control terminal of the first switch is used for transmitting the third test signal of the third signal line (FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286; ¶0069), to control the conduction between the input terminal and the output terminal of the corresponding first switch (FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal, in which a gate signal to the control terminals is a third test signal), the control terminal of the second switch is used for transmitting the third test signal of the third signal line (FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286; ¶0069), to control the conduction between the input terminal and the output terminal of the corresponding second switch (FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal ;
when the input terminal and the output terminal of the first switch are conductive, the output terminal of the first switch is used for outputting a corresponding test signal to the corresponding first pixel (FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal, in which a gate signal to the control terminals is a third test signal that makes the first switch conductive), when the input terminal and the output terminal of the second switch are conductive, the output terminal of the second switch is used for outputting the corresponding test signal to the corresponding second pixel (FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal, in which a gate signal to the control terminals is a third test signal that makes the second switch conductive).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Yang with Kwak to provide a display panel having a simplified test circuit for verifying that images are being displayed properly (i.e., by activating all gate electrodes simultaneously using one control signal).
Yang modified by Kwak teaches the plurality of signal lines (Yang: Fig. 5 or Fig. 6: 105, 106; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”; Kwak: FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286; ¶0069) comprise a first signal line used for transmitting a first test signal(Yang: Fig. 5 or Fig. 6: 105, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”); a second signal line used for transmitting a second test signal(Yang: Fig. 5 or Fig. 6: 106, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”); and a third signal line used for transmitting a third test signal(Kwak: FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286; ¶0069); wherein, the first signal and the third signal are used for performing a performance test on the first pixel (Yang: Fig. 5 or Fig. 6: D1, 105, 1071; p 7, especially – “the first data line of D1…test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test Kwak: FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286, second to left circle in first row; ¶¶0037, 0069), the second signal and the third signal are used for performing a performance test on the second pixel (Yang: Fig. 5 or Fig. 6: D2, 106, 1071; p 7, especially – “the second data line of D2…test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”; Kwak: FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286; far left circle in first row; ¶¶0037, 0069);
wherein the first switch and the second switch both comprise an input terminal, an output terminal, and a control terminal between the input terminal and the output terminal (Yang: Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes an input terminal and an output terminal; Kwak: FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal), the input terminal of the first switch is used for transmitting the first test signal of the first signal line (Yang: Fig. 5 or Fig. 6: 105, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes an input terminal for transmitting a test signal from the first signal line {Fig. 5 or Fig. 6: 105}; Kwak: FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal), the input terminal of the second switch is used for transmitting the second test signal of the second signal line (Yang: Fig. 5 or Fig. 6: 106, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes an Kwak: FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal); and
the control terminal of the first switch is used for transmitting the third test signal of the third signal line, to control the conduction between the input terminal and the output terminal of the corresponding first switch (Yang: Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes an input terminal and an output terminal; Kwak: FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal, in which a gate signal to the control terminals is a third test signal), the control terminal of the second switch is used for transmitting the third test signal of the third signal line, to control the conduction between the input terminal and the output terminal of the corresponding second switch (Yang: Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071” – each right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above Kwak: FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal, in which a gate signal to the control terminals is a third test signal);
when the input terminal and the output terminal of the first switch are conductive, the output terminal of the first switch is used for outputting a corresponding test signal to the corresponding first pixel (Yang: Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes an input terminal and an output terminal; Kwak: FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal, in which a gate signal to the control terminals is a third test signal that makes the first switch conductive), when the input terminal and the output terminal of the second switch are conductive, the output terminal of the second switch is used for outputting the corresponding test signal to the corresponding second pixel (Yang: Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control Kwak: FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal, in which a gate signal to the control terminals is a third test signal that makes the second switch conductive).
Yang modified by Kwak does not teach the above underlined limitations.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Independent claim 11 identifies the distinct features: “and an eighth transmission line(FIG. 3: 1038) connected to a third signal line(FIG. 3: 1013) and a control terminal(FIG. 3: 1046) of the second switch(FIG. 3: 1022) of the corresponding switch groups(FIG. 3: 102) for transmitting the third test signal of the third signal line(FIG. 3: 1013) to the second switch(FIG. 3: 1022) of the corresponding switch groups(FIG. 3: 102)”, with all other limitations as claimed.
	The closest prior art, China Patent Pub. No. CN208621887 U to Yang and U.S. Patent Pub. No. 2009/0045732 A1 to Kwak et al. (“Kwak”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.  

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

As to claim 11, Yang discloses a display device (Fig. 11; p 13, especially – “Figure 11 is the utility model reality A kind of structural schematic diagram of display device…Referring to Fig. 11, which includes the above embodiment provides Display panel 20”), wherein the display device (Fig. 11; p 13, especially – “Figure 11 is the utility model reality A kind of structural schematic diagram of display device…Referring to Fig. 11, which includes the above embodiment provides Display panel 20”) comprises a display panel(10, 20)(Figs. 5 or 6, 11; p 7, especially – “Referring to Fig. 5, the array base Plate 10”; p 9, especially – “Fig. 5’s On the basis of, referring to Fig. 6”; p 13, especially – “Figure 11 is the utility model reality A kind of structural schematic diagram of display device…Referring to Fig. 11, which includes the above embodiment provides Display panel 20”), wherein the display panel(10, 20)(Figs. 5 or 6, 11; p 7,  comprises a display area(102)(Fig. 5 or Fig. 6; p 7, especially – “viewing area 102”; p 8, especially – “viewing area 102 can be display panel region having a display function”) and a non-display area(101)(Fig. 5 or Fig. 6; p 7, especially – “non-display area 101”) disposed around the display area(102)(Fig. 5 or Fig. 6; p 7, especially – “viewing area 102”; p 8, especially – “viewing area 102 can be display panel region having a display function”);
the non-display area(101)(Fig. 5 or Fig. 6; p 7, especially – “non-display area 101”) comprises a test circuit(104)(Fig. 5 or Fig. 6; p 7, especially – “test circuit 104”), the test circuit(104)(Fig. 5 or Fig. 6; p 7, especially – “test circuit 104”) comprises a plurality of signal lines(105, 106)(Fig. 5 or Fig. 6; p 7, especially – “first p-wire 106…second p-wire 105”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.”) disposed in parallel with each other along a first direction(vertical direction)(Fig. 5 or Fig. 6: 105, 106; p 7, especially – “first p-wire 106…second p-wire 105”), the plurality of signal lines(105, 106)(Fig. 5 or Fig. 6; p 7, especially – “first p-wire 106…second p-wire 105”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.”) are used for transmitting a test signal (Fig. 5 or Fig. 6: 105, 106; p 7, especially – “first p-wire 106…second p-wire 105”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively ;
a plurality of switch groups(pairs of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) disposed in a same row along a second direction(horizontal direction)(Fig. 5 or Fig. 6: pairs of 1071; p 7, especially – “Test cell 107 includes multiple test switches 1071”), each of the plurality of switch groups (pairs of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) is in sequence disposed as a first switch (left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) and a second switch (right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) along the second direction(horizontal direction), the first switch(left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) and the second switch(right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) are disposed parallel with each other (Fig. 5 or Fig. 6: p 7, especially – “Test cell 107 includes multiple test switches 1071” – see pair of switches 1071 shown in edited Fig. 6 below) and in a same row along the second direction(horizontal direction)(FIG. 5; p 7, especially – “Test cell 107 includes multiple test switches 1071” – see pair of switches 1071 shown in edited Fig. 6 below), wherein the second direction(horizontal direction) and the first direction(vertical direction) are perpendicular to each other (horizontal and vertical directions);
a plurality of transmission line groups(group of lines that make up each of 1081 and 1082 directly below the plurality of switch groups shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 9, especially – “108- signal lead includes the first cabling 1081 and the second cabling 1082”) disposed opposite to corresponding plurality of switch groups(pairs of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071” – the lines that make up each of 1081 and 1082 are disposed opposite to the pairs of switches 1071 shown in edited Fig. 6 below), and the plurality of transmission line groups(group of lines that make up each of 1081 and 1082 directly below the plurality of switch groups shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 9, especially – “108- signal lead includes the first cabling 1081 and the second cabling 1082”) are connected to the plurality of signal lines(105, 106)(Fig. 5 or Fig. 6; p 7, especially – “first p-wire 106…second p-wire 105”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each line of the plurality of transmission line groups {Fig. 5 or Fig. 6: lines that make up 1081 and 1082} is either directly connected or coupling connected to one of the signal lines {Fig. 5 or Fig. 6: 105 and 106}) and the corresponding plurality of switch groups(pairs of 1071)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071” – each line of the plurality of transmission line groups {Fig. 5 or Fig. 6: lines that make up 1081 and 1082} is directly connected to a switch in the plurality of switch groups {pairs of switches  for transmitting the test signal (Fig. 5 or Fig. 6: 105, 106; p 7, especially – “first p-wire 106…second p-wire 105”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”) by the plurality of signal lines(105, 106)(Fig. 5 or Fig. 6; p 7, especially – “first p-wire 106…second p-wire 105”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”) to the corresponding plurality of switch groups(pairs of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”); and
the display area(102)(FIG. 5; p 7, especially – “viewing area 102”; p 8, especially – “viewing area 102 can be display panel region having a display function”);
the plurality of signal lines(105, 106)(Fig. 5 or Fig. 6: 105, 106; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”) comprise a first signal line(105)(Fig. 5 or Fig. 6: p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”) used for transmitting a first test signal(Fig. 5 or Fig. 6: 105, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 ; a second signal line(106)(Fig. 5 or Fig. 6: p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”) used for transmitting a second test signal (Fig. 5 or Fig. 6: 106, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”), wherein, the first signal used for performing a performance test (Yang: Fig. 5 or Fig. 6: D1, 105, 1071; p 7, especially – “the first data line of D1…test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”), the second signal used for performing a performance test (FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286; far left circle in first row; ¶¶0037, 0069);
the first switch(left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) and the second switch(right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) both comprise an input terminal (Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input , an output terminal (Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below includes an input terminal and an output terminal) and a control terminal (Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below includes a control terminal);
the input terminal of the first switch(left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) used for transmitting the first test signal of the first signal line (Fig. 5 or Fig. 6: 105, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  , the input terminal of the second switch(right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) is used for transmitting the second test signal of the second signal line (Fig. 5 or Fig. 6: 106, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes an input terminal for transmitting a test signal from the second signal line {Fig. 5 or Fig. 6: 106});
when the input terminal and the output terminal of the first switch(left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) are conductive, the output terminal of the first switch(left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes  is used for outputting a corresponding test signal (Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes an input terminal and an output terminal), when the input terminal and the output terminal of the second switch(right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) are conductive, the output terminal of the second switch(right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 below)(Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071”) is used for outputting the corresponding test signal (Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes an input terminal and an output terminal).



    PNG
    media_image4.png
    792
    807
    media_image4.png
    Greyscale

Yang does not expressly disclose the display area comprises a plurality of pixel groups disposed in parallel with each other along the second direction, each of the plurality of pixel groups is in sequence disposed as a first pixel and a second pixel, the first pixel and the second pixel are disposed in parallel with each other along the second direction; the test signal is used for performing a test on a corresponding first pixel and the second pixel by the plurality of switch groups, or the test signal is used for performing a test on the corresponding first pixel or the second pixel by the plurality of switch groups; and a third signal line used for transmitting a third test signal; wherein, the first signal and the third signal are used for performing a performance test on the first pixel, the second signal and the third signal are used for performing a performance test on the second pixel; the first switch and the second switch both comprise a control terminal between the input terminal and the output terminal; the control terminal of the first switch used for transmitting the third test signal of the third signal line, to control conduction between the input terminal and the output terminal of the corresponding first switch, the control terminal of the second switch used for transmitting the third test signal of the third signal line, to control conduction between the input terminal and the output terminal of the corresponding second switch, when the input terminal and the output terminal of the first switch are conductive, the output terminal of the first switch is used for outputting a corresponding test signal to the corresponding first pixel, when the input terminal and the output terminal of the second switch are conductive, the output terminal of the second switch is used for outputting the corresponding test signal to the corresponding second pixel
Kwak discloses the display area (FIG. 4; ¶0036) comprises a plurality of pixel groups(pairs of circles in each row, e.g., 1st & 3rd; 4th & 6th )(FIG. 4; ¶0037 – circles represents pixels each of which includes an organic light emitting diode) disposed in parallel with each other along the second direction(horizontal direction)(FIG. 4; ¶0037), each of the plurality of pixel groups(pairs of circles in each row, e.g., 1st & 3rd; 4th & 6th)(FIG. 4; ¶0037 – circles represents pixels each of which includes an organic light emitting diode) is in sequence disposed as a first pixel(1st, 4th circles in each row)(FIG. 4; ¶0037 – circles represents pixels each of which includes an organic light emitting diode) and a second pixel(3rd, 6th circles in each row)(FIG. 4; ¶0037), the first pixel(1st, 4th circles in each row)(FIG. 4; ¶0037 – circles represents pixels each of which includes an organic light emitting diode) and the second pixel (3rd, 6th circles in each row)(FIG. 4; ¶0037) are disposed in parallel with each other along the second direction(horizontal direction)(FIG. 4: pairs of circles in each row, e.g., 1st & 3rd; 4th & 6th; ¶0037); the test signal(gate signal applied to transistors M1 to M3m)(FIG. 4; ¶0069) is used for performing a test on a corresponding first pixel(1st, 4th circles in  and the second pixel(3rd, 6th circles in each row)(FIG. 4; ¶¶0037, 0069, 0071, 0072, especially – “the inspection signals…can be supplied at different times…and can be concurrently supplied”) by the plurality of switch groups(pairs of adjacent switches M1 to M3m, e.g., 2nd & 3rd, 5th & 6th)(FIG. 4; ¶0069, 0071-0072), or the test signal(gate signal applied to transistors M1 to M3m)(FIG. 4; ¶0069) is used for performing a test on the corresponding first pixel(1st, 4th circles in each row)(FIG. 4; ¶¶0037, 0069, 0071, 0072, especially – “the inspection signals…can be supplied at different times…and can be concurrently supplied”) or the second pixel(2nd, 5th circles in each row)(FIG. 4; ¶¶0037, 0069, 0071, 0072, especially – “the inspection signals…can be supplied at different times…and can be concurrently supplied”) by the plurality of switch groups(pairs of adjacent switches M1 to M3m, e.g., 2nd & 3rd, 5th & 6th)(FIG. 4; ¶0069, 0071-0072); and a third signal line used for transmitting a third test signal (FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286; ¶0069); wherein, the third signal used for performing a performance test on the first pixel (FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286, second to left circle in first row; ¶¶0037, 0069), the third signal used for performing a performance test on the second pixel (FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286; far left circle in first row; ¶¶0037, 0069); the first switch and the second switch both comprise a control terminal between the input terminal and the output terminal (FIG. 4: ; 
when the input terminal and the output terminal of the first switch are conductive, the output terminal of the first switch is used for outputting a corresponding test signal to the corresponding first pixel (FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal, in which a gate signal to the control terminals is a third test signal that makes the first switch conductive), when the input terminal and the output terminal of the second switch are conductive, the output terminal of the second switch is used for outputting the corresponding test signal to the corresponding second pixel (FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal, in which a gate signal to the control terminals is a third test signal that makes the second switch conductive)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Yang with Kwak to provide a color display device having a simplified test circuit for verifying that images are being displayed properly (i.e., by activating all gate electrodes simultaneously using one control signal).

    PNG
    media_image8.png
    869
    1659
    media_image8.png
    Greyscale

	Yang modified by Kwak teaches wherein, the first signal and the third signal are used for performing a performance test on the first pixel (Yang: Fig. 5 or Fig. 6: D1, 105, 1071; p 7, especially – “the first data line of D1…test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”; Kwak: FIG. 4: horizontal line directly connected to the gate terminals of each of transistors M1 to M3m as well as wiring lines 286, second to left circle in first row; ¶¶0037, 0069), the second signal and the third signal are used for performing a performance test on the second pixel (Yang: Fig. 5 or Fig. 6: D2, 106, 1071; p 7, especially – “the second data line of D2…test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”; Kwak: FIG. 4: horizontal line directly connected to the gate terminals of each of ;
	the control terminal of the first switch used for transmitting the third test signal of the third signal line, to control conduction between the input terminal and the output terminal of the corresponding first switch (Yang: Fig. 5 or Fig. 6; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”, p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” – each left switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes an input terminal and an output terminal; Kwak: FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate terminal commonly connected with other gate terminals to a wiring between the input terminal and the output terminal, in which a gate signal to the control terminals is a third test signal), the control terminal of the second switch used for transmitting the third test signal of the third signal line, to control conduction between the input terminal and the output terminal of the corresponding second switch (Yang: Fig. 5 or Fig. 6; p 7, especially – “Test cell 107 includes multiple test switches 1071” – each right switch 1071 of each pair of switches 1071 shown in edited Fig. 6 above includes an input terminal and an output terminal; Kwak: FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069 – each of transistors M1 to M3M includes an input terminal connected to a horizontal wiring, an output terminal connected to a data line and a gate ,
each of the plurality of transmission line groups (Yang: group of lines that make up each of 1081 and 1082 directly below the plurality of switch groups shown in edited Fig. 6 above)(Fig. 5 or Fig. 6; p 9, especially – “108- signal lead includes the first cabling 1081 and the second cabling 1082”) comprises a fifth transmission line(see edited Fig. 6 above) connected to a first signal line (Yang: Fig. 5 or Fig. 6: 105, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”; Kwak: FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069) and a first input terminal of the first switch of the corresponding switch groups for transmitting the first test signal of the first signal line to the first switch of the corresponding switch groups (Yang: Fig. 5 or Fig. 6: 105, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line Kwak: FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069);
a sixth transmission line connected to a third signal line and a control terminal of the first switch of the corresponding switch groups for transmitting the third test signal of the third signal line to the first switch of the corresponding switch groups (Yang: Fig. 5 or Fig. 6: 105, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”; Kwak: FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069);
a seventh transmission line connected to a second signal line and a second input terminal of the second switch of the corresponding switch groups for transmitting the second test signal of the second signal line to the second switch of the corresponding switch groups (Yang: Fig. 5 or Fig. 6: 106, 1071; p 7, especially – “test switch 1071 includes control terminal, letter Number input terminal and signal output end”; p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.” p 8, especially – “Wherein, the first p-wire 106 and the second p-wire 105 are respectively used to provide to the data line 1031 being electrically connected Test signal.  Illustratively, which can be data-signal.”; Kwak: FIG. 4: gate signal applied to transistors M1 to M3m; ¶0069).
Yang modified by Kwak does not teach the above underlined limitations.
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/KIRK W HERMANN/Examiner, Art Unit 2692     


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While applicant’s 11/09/2021 response included this for claim 1’s limitations, it was not included for the other claims’ limitations that were listed as not being shown.
        2 If applicant is unsure of how to depict these limitations, then examiner may be contacted via telephone to provide suggestions.